Exhibit 10.1
 

 
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS




THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between Altair Nanotechnologies, Inc., a Canadian corporation (“Altair”),
and Alan J. Gotcher, PhD (“Dr. Gotcher”), an individual.


Definitions




Dr. Gotcher:  As used herein, the term “Dr. Gotcher” shall mean and refer to
Alan J. Gotcher.


Affiliate:  As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, employee, attorney and/or agent of Altair;
and/or any direct or indirect subsidiary, or division of Altair (including
without limitation any officer, director, shareholder, member, employee,
attorney and/or agent of any such subsidiary, or division); and/or any entity
(including without limitation any officer, director, shareholder, member,
employee, attorney and/or agent of such entity) in which Altair owns, directly
or indirectly, a legal or beneficial interest (whether in whole or in part);
and/or any individual or entity (including without limitation any officer,
director, member, shareholder, employee, attorney and/or agent of such entity)
that owns, directly or indirectly, a legal or beneficial interest (whether in
whole or in part) in Altair, including without limitation, Altairnano Inc., a
Nevada corporation, Altair U.S. Holdings, Inc., a Nevada corporation, and all
consolidated subsidiaries of Altair.


Background


Pursuant to the Altair Executive Employment Agreement entered into between Dr.
Gotcher, Altair and Altair Nanomaterials, Inc. as of February 17, 2006, as
amended by an Amendment dated August 17, 2007 (the “Employment Agreement”), Dr.
Gotcher served as the Chief Executive Officer and President of Altair and its
various subsidiaries, and he rendered services to Altair and Altair
Nanomaterials, Inc.  Altair has terminated Dr. Gotcher’s employment with Altair
and its Affiliates pursuant to Section 6.2 of the Employment Agreement, which
allows Dr. Gotcher to receive certain separation benefits, all as more fully set
forth in the Employment Agreement, said termination effective March 14, 2008
(the “Termination Date”).  To resolve certain disputes, if any, between them
arising from Dr. Gotcher’s employment with Altair and the termination of that
employment, and to clarify certain ambiguities in the Employment Agreement and
other documents concerning the terms of Dr. Gotcher's employment with and
compensation from Altair, Altair and Dr. Gotcher hereby agree as follows:


Agreement


1.           Payment to Dr. Gotcher.  Pursuant to the terms of the Employment
Agreement, and in exchange for Dr. Gotcher’s execution of this Agreement and the
covenants and promises contained herein, Altair shall pay Dr. Gotcher the
separation payments as more fully set forth in Section 7.3 of the Employment
Agreement (as the same are modified and clarified hereby).


 
Page 1 of 8

--------------------------------------------------------------------------------

 




a.           To effectuate Dr. Gotcher’s continued participation in the company
health benefit plan, as contemplated by Section 7.3 of the Employment Agreement,
Dr. Gotcher has completed and returned to Altair those forms necessary to elect
continuation coverage under Altair’s group medical insurance plan pursuant to
Sections 601 through 607 of the Employee Retirement Income Security Act of 1974,
as amended (“COBRA”), which election forms shall be provided by Altair to Dr.
Gotcher.  Said health benefit coverage shall continue until the earlier of (a)
twelve (12) months from the Termination Date; or (b) the date Dr. Gotcher first
becomes eligible for coverage under any group health plan maintained by another
employer of Dr. Gotcher or his spouse.  Nothing herein shall be deemed to extend
the otherwise applicable maximum period in which COBRA continuation coverage may
be provided under the plan provisions.  Altair shall be solely responsible for
payment of the premium payments required to be paid to ensure maintenance of Dr.
Gotcher's COBRA continuation coverage under the plan and shall promptly
reimburse Dr. Gotcher for any payments he may himself be required to make to
ensure the coverage.


b.           If Dr. Gotcher does not elect COBRA continuation coverage or
provides Altair with notice that he no longer wishes to receive or is ineligible
to receive COBRA continuation benefits, then Altair shall pay to Dr. Gotcher an
amount equal to the premium payments that Altair would have paid on behalf of
Dr. Gotcher under Section 1.a., which amount shall be paid in a lump sum within
thirty (30) days after Altair’s receipt of notice under this paragraph.  Any
such payment shall be subject to all applicable federal and state payroll
withholding laws.


2.           Review and Revocation.  Dr. Gotcher understands and agrees that he
has 21 days from the date he receives this Agreement to consider the terms of
and to sign this Agreement.  Dr. Gotcher understands that, in his sole and
absolute discretion, Dr. Gotcher may sign this Agreement prior to the expiration
of the 21-day period.


Dr. Gotcher further acknowledges and understands that he may revoke this
Agreement for a period of up to 7 days after he signs it (not counting the day
it is signed) and that the Agreement shall not become effective or enforceable
until the 7-day revocation period has expired.  To revoke this Agreement, Dr.
Gotcher must give written notice stating that he wishes to revoke the Agreement
to John Fallini, Chief Financial Officer, Altair Nanotechnologies, Inc., 204
Edison Way, Reno, Nevada  89502, Facsimile No. (775) 856-1619.  If Dr. Gotcher
mails a notice of revocation to Altair, it must be postmarked no later than 7
days following the date on which Dr. Gotcher signed this Agreement (not counting
the day it was signed) or such revocation shall not be effective.


3.           Payment After Revocation Period.


a.            Dr. Gotcher understands and agrees that the payments in the total
amount of $425,000, based upon his annual salary will be paid pursuant to
Section 7.3(i) of the Employment Agreement and Section 1 above in equal
installments every two weeks commencing on Altair’s next regular payroll
following the expiration of the 7-day revocation period set out in Section 2,
above.




 
Page 2 of 8

--------------------------------------------------------------------------------

 


b.           The parties desire to clarify their rights and obligations under
Section 7.3(iii) of the Employment Agreement, and accordingly, agree as follows
(which provisions shall supersede the terms of Section 7.3(iii) of the
Employment Agreement):  Altair shall pay a single lump-sum payment of $240,000
within ten business days following the expiration of the 7-day revocation period
set out in Section 2, above.


4.           Rights to Exercise Vested Stock Options.  During the course of his
employment with Altair, Dr. Gotcher was granted certain options to purchase
shares of the stock of Altair Nanotechnologies Inc. (the "Options"), which
Options are set forth in Exhibit A hereto.  For purposes of calculating
option-exercise, vesting and early-termination periods only, and notwithstanding
Dr. Gotcher's agreement to resign as a director of Altair pursuant to Section 12
of this Agreement, the date of termination of Dr. Gotcher's service for purpose
of the option-exercise, vesting and early-termination periods of the Options
will be considered to be May 29, 2008.  Other than as expressly set forth in the
preceding sentence, nothing in this Agreement or Exhibit A shall alter or amend
any term or condition of any of the Options, including without limitation, terms
providing for the early termination of said Options a specified time period
following the date the optionee ceases to provide services to Altair.


5.           Release of All Claims.  In consideration of the payments stated in
Sections 1 and 3, above, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Dr. Gotcher, for
himself and for his heirs, assigns, and all persons and entities claiming by,
through, or under him, hereby irrevocably, unconditionally, and completely
releases, discharges, and agrees to hold Altair and its Affiliates (hereinafter
referred to, both individually and collectively, as “Releasees”), harmless of
and from any and all claims, liabilities, charges, demands, grievances, and
causes of action whether direct or indirect, liquidated or unliquidated, known
or unknown, which Dr. Gotcher had, has, or may claim to have against Releasees
arising prior to the date of this Agreement (hereinafter collectively referred
to as “Claim(s)”).


The release, discharge, and agreement to hold harmless set forth in this Section
5 includes without limitation any Claim(s) that Dr. Gotcher has, had, or may
claim to have against Releasees: (a) for wrongful termination or discharge,
negligent or intentional infliction of emotional distress, promissory estoppel,
fraudulent or negligence inducement, interference with contract or business
expectations, breach of express or implied contract of employment, termination
in violation of public policy, whistleblowing, defamation, employment-related
torts, or personal injury (whether physical or mental); (b) for any Claim(s)
arising under federal, state, or local law, including without limitation Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Nevada
Fair Employment Practices Act, or any other federal, state, or local law
prohibiting discrimination on the basis of race, color, religion, sex, sexual
orientation, age, national origin, disability, or any other protected group
status; (c) for any Claim(s) arising under the Age Discrimination in Employment
Act, which protects employees age 40 and over; (d) for any Claim(s) for
attorney’s fees and/or costs; (e) for any Claim(s) arising from or relating in
any respect to Dr. Gotcher's employment with Altair or with any Affiliate or the
termination of that employment; and (f) for any Claim(s) arising from or
relating to the Employment Agreement.


The release, discharge and agreement to hold harmless set forth in this Section
5 shall not abrogate, limit, or reduce Dr. Gotcher's rights to indemnification
and advancement of expenses, if any, pursuant to the By-Laws of Altair, the
Canada Business Corporations Act, and other applicable law.




 
Page 3 of 8

--------------------------------------------------------------------------------

 


6.           Full and Complete Release.  Dr. Gotcher understands and agrees that
he is releasing and waiving Claim(s) that he does not know exist or may exist in
his favor at the time he signs this Agreement which, if known by him, would
materially affect his decision to sign this Agreement.  Nonetheless, for the
purpose of implementing a full and complete release and discharge of Releasees,
Dr. Gotcher expressly acknowledges that the release set forth in Section 5 is
intended to include in its effect, without limitation, all Claim(s) which Dr.
Gotcher does not know or suspect to exist in his favor and that the release set
forth in Section 5 contemplates the extinguishment of any such Claim(s).


7.           Wages and Commissions Paid in Full.  Except (1) as specifically set
forth in Sections 1 and 3 above, and (2) for Dr. Gotcher's final expense
reimbursement requests (to be submitted to Altair on or before April 21, 2008
and which Altair agrees to process and pay pursuant to its regular
expense-reimbursement policy), Dr. Gotcher acknowledges that he has received all
monies due and owing to him from Altair or any Affiliate, including without
limitation any monies due and owing to him for wages, accrued but unused
vacation benefits, bonuses, commissions, expense reimbursements, or otherwise
and that he has no claim against Altair or any Affiliate whatsoever for the
payment of any further wages, commissions, bonuses, vacation benefits, or other
monies except as specifically set forth in Sections 1 and 3 of this Agreement.


8.           Restriction on Disclosure.  This Agreement is confidential
information owned by Altair.  Dr. Gotcher agrees that, unless and until such
time as the terms of this Agreement are disclosed in a public filing or release
by Altair, he shall not disclose the terms of this Agreement except to the
extent required by law.  Notwithstanding the foregoing, Dr. Gotcher may disclose
the terms of this Agreement to his wife, his immediate family, his attorneys
and/or his tax advisors.  If Dr. Gotcher discloses the terms of this Agreement
to his attorneys and/or tax advisors, Dr. Gotcher will obtain such person’s
agreement that, as a condition of such disclosure, he or she will not disclose
the terms of this Agreement except to the extent required by law.


9.           Nondisparagement by Altair.  To the full extent allowed by law,
Altair covenants that, as an agreed on material term of this Agreement, it will
not make any disparaging remarks about Dr. Gotcher and shall refrain from saying
or doing anything that could in any way hold Dr. Gotcher up to disrepute in the
eyes of any other person or entity or that could in any way interfere with Dr.
Gotcher’s ability to obtain or maintain gainful employment.  For purposes of
this Section 9, remarks of Altair shall only include remarks made or actions of
Altair taken by Altair’s President, any member of the Board of Directors of
Altair, Altair’s Chief Financial Officer and any “Level 12” executive officer of
Altair.  Dr. Gotcher shall direct all requests for employment information or
references to John Fallini, who shall provide only Dr. Gotcher’s dates of
employment and position held except as otherwise required by
law.  Notwithstanding the foregoing, nothing set forth in this Section 9 shall
prohibit Altair from enforcing its rights under this Agreement or the surviving
provisions of the Employment Agreement, from complying with lawfully issued
legal process or from initiating, prosecuting or defending any claims Altair or
its Affiliates may have, or come to have, against Dr. Gotcher.  The provisions
of this Section 9 shall survive for a period of two (2) years.




 
Page 4 of 8

--------------------------------------------------------------------------------

 


10.           Nondisparagement by Dr. Gotcher.  To the full extent allowed by
law, Dr. Gotcher covenants that, as an agreed on material term of this
Agreement, he will not make any disparaging remarks about any Altair or any
Affiliate and shall refrain from saying or doing anything that could in any way
hold Altair or any Affiliate up to disrepute in the eyes of any other person or
entity or that could in any way interfere with the current or future business
plans or activities of Altair or of any Affiliate.  Notwithstanding the
foregoing, nothing set forth in this Section 10 shall prohibit Dr. Gotcher from
enforcing his rights under this Agreement or the surviving provisions of the
Employment Agreement, from complying with lawfully issued legal process or from
initiating, prosecuting or defending any claims (other than claims released and
discharged pursuant to Section 5) he may have, or come to have, against Altair
or its Affiliates).  The provisions of this Section 10 shall survive for a
period of two (2) years.


11.           Affirmation of Employment Agreement.  As a condition of his
employment with Altair, Dr. Gotcher executed the Employment Agreement.  Dr.
Gotcher understands and agrees that nothing in this Agreement limits or excuses
his continuing responsibilities and obligations under Sections 7.5 (Return of
Company Property), 8 (Covenant Not to Compete), 9 (Confidential Information), 10
(Inventions), 20 (Disputes; Governing Law; Arbitration); and any other provision
of the Employment Agreement which by its terms is intended to survive the
termination of Dr. Gotcher’s employment with Altair, all as set forth more fully
in the Employment Agreement.  In addition, except as specifically set forth
above in Section 4, above, nothing in this Agreement limits or alters Dr.
Gotcher’s rights under any stock option agreement between Dr. Gotcher and
Altair.


12.           Irrevocable Resignation.  To the extent applicable, effective as
of the date of this Agreement, Dr. Gotcher hereby irrevocably resigns as an
officer and/or director of Altair and/or of any Affiliate.


13.           Subpoena; Court Order; Other Legal Requirement.


a.           If Dr. Gotcher is requested, under the terms of a subpoena or order
or other compulsory instrument issued by or under the authority of a court or
arbitrator(s) of competent jurisdiction or by a governmental agency, or is
advised in writing by counsel for any such party that there is otherwise a legal
obligation to disclose (i) all or any part of the Confidential Information (as
defined in the Employment Agreement), (ii) the fact that the Confidential
Information has been made available to Dr. Gotcher, or (iii) any of the terms,
conditions, or other facts with respect to Dr. Gotcher’s employment with the
Altair, the services provided by Dr. Gotcher to Altair, or the termination of
Dr. Gotcher’s employment with Altair, Dr. Gotcher agrees to, at Altair’s
expense: (1) provide Altair with prompt written notice of the existence, terms,
and circumstances surrounding such request or requirement; (2) consult with
Altair on the advisability of taking steps to resist or narrow that request; and
(3) cooperate with Altair, at the request of Altair, and at Altair’s expense, in
its efforts to obtain an order excusing the Confidential Information from
disclosure, or an order or other reliable assurance that confidential treatment
will be accorded to that portion of the Confidential Information that is
required to be disclosed.


b.           Except as allowed under Section 13.a, and to the full extent
allowed by law, Dr. Gotcher agrees that he shall not act as a consultant to or
provide any information to any third party or otherwise assist any third party,
either directly or indirectly, in pursuing any claim or cause of action of any
kind or nature against the Company, whether civil or criminal and whether
pursued through court, arbitration, administrative, investigatory, or other
procedures, concerning events occurring during Dr. Gotcher's employment with the
Company, unless he is compelled to do so by lawfully issued legal process.




 
Page 5 of 8

--------------------------------------------------------------------------------

 


14.           Not an Admission.  This Agreement does not constitute an admission
by either party hereto that either has violated any contract, law, or regulation
or that it or he has discriminated against the other or otherwise infringed on
the other’s rights and privileges or done any other wrongful act.


15.           Entire Agreement.  Except as set forth in Section 9, this
Agreement is the entire, integrated agreement between the parties with respect
to the subject matter hereof.  No other promises or agreements have been made to
Dr. Gotcher other than those contained in this Agreement.


16.           Miscellaneous.  Notwithstanding any conflict of laws provisions to
the contrary, this Agreement shall be governed by the laws of the State of
Nevada.  Notwithstanding any Nevada law to the contrary, this Agreement may not
be modified except by a document signed by Altair and Dr. Gotcher, whether or
not any such claimed modification is supported by separate consideration.  Dr.
Gotcher warrants that he has not assigned any Claim(s) released by this
Agreement, or any interest therein, to any third party.  Any waiver by any party
hereto of any breach of any kind or character whatsoever by any other party,
whether such waiver be direct or implied, shall not be construed as a continuing
waiver of, or consent to, any subsequent breach of this Agreement on the part of
the other party.  In addition, no course of dealing between the parties, nor any
delay in exercising any rights or remedies hereunder or otherwise, shall operate
as a waiver of any of the rights or remedies of the parties.  This Agreement
shall inure to and bind the heirs, devisees, executors, administrators, personal
representatives, successors, and assigns, as applicable, of the respective
parties hereto.  The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.


17.           Severability.  If any part of this Agreement is found to be
unenforceable, the other provisions shall remain fully valid and
enforceable.  It is the intention and agreement of the parties that all of the
terms and conditions hereof be enforced to the fullest extent permitted by law.


18.           Attorneys’ Fees. If a civil action or other proceeding is brought
to enforce this Agreement, the prevailing party shall be entitled to recover
reasonable attorney’s fees, costs, and expenses incurred, in addition to any
other relief to which such party may be entitled.


19.           Knowing and Voluntary Execution.  Dr. Gotcher acknowledges that he
has read this Agreement carefully and fully understands the meaning of the terms
of this Agreement.  Dr. Gotcher acknowledges that he has signed this Agreement
voluntarily and of his own free will and that he is knowingly and voluntarily
releasing and waiving all Claim(s) that he has or may have against Releasees.


20.           Opportunity to Consult with Counsel.  Dr. Gotcher further
acknowledges that he has been advised by this Agreement, and has had the
opportunity if he so chooses, to consult with an attorney of his choice prior to
signing this Agreement.  Each party agrees that he or it shall be solely
responsible for any attorney’s fees incurred by that party in the negotiation
and execution of this Agreement.


 
Page 6 of 8

--------------------------------------------------------------------------------

 






 
“Dr. Gotcher”
       
DATED: April 17, 2008
/s/ Alan Gotcher
 
Alan Gotcher
             
“Altair”
     
Altair Nanotechnologies, Inc.
 
  A Canadian corporation
       
DATED: April 18, 2008
By: /s/ Terry Copeland
 
  Its: President

 
 
 


 
Page 7 of 8

--------------------------------------------------------------------------------

 




Exhibit A
To
Separation Agreement and Release of All Claims







                   
Shares
 Exercise
Date of
Expiry
Outstanding Unexercised
   
Description
Granted
 Price
Grant
Date*
Total
Vested
 
Vesting*
                 
Options - 1998 Plan
300,000
 1.0200
8/16/2004
8/16/2014
300,000
200,000
 
100,000 vest if market price equals or exceeds $2.50 for at least 15 consecutive
trading days from 8/16/04 to 8/16/05, 100,000 vest if market price equals or
exceeds $3.50 for at least 15 consecutive trading days from 8/16/04 to 8/16/06,
100,000 vest if market price equals or exceeds $4.50 for at least 15 consecutive
trading days from 8/16/04 to 8/16/09
Options - 1998 Plan
100,000
 3.6200
4/8/2005
4/8/2015
100,000
100,000
 
All vest on 4/8/06
Options - 2005 Plan
66,802
 3.4200
3/10/2006
3/10/2016
66,802
66,802
 
Vested on date of grant
Options - 2005 Plan
100,000
 3.4200
3/10/2006
3/10/2016
100,000
75,000
 
25% vest on each of 3/10/06, 3/10/07, 3/10/08 and 3/10/09
Options - 2005 Plan
99,672
 2.6300
1/15/2007
1/15/2017
99,672
99,672
 
Options vest on date of grant
Options - 2005 Plan
200,000
 2.6300
1/15/2007
1/15/2017
200,000
133,332
 
33% vest on date of grant, 33% on 1/15/08, 34% on 1/15/09 (66,666,66,666,66,668)
Options - 2005 Plan
283,000
 3.7200
1/15/2008
1/15/2018
283,000
0
 
70,750 vest on 1/15/2009, 70,750 vest on 1/15/2010, 70,750 vest on 1/15/2011,
and 70,750 vest on 1/15/2012
                       
Total Stock Option
1,149,474
674,806
   
* Nothing in this Exhibit A shall alter any provisions of the governing option
agreement or plan providing that
an option ceases to vest, or termination a specified time period after, the
termination of the optionee's service
with the company, as such agreements or plans may be modified by Section 4 of
this Agreement (specifically,
that the date of termination of Dr. Gotcher's employment and/or service shall be
considered to be May 29, 2008).





 
 
Page 8 of 8
